Citation Nr: 1041635	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder, to include as secondary to pain associated with 
service-connected low back strain.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the Veteran's claim of 
entitlement to service connection for a chronic psychiatric 
disorder, to include as secondary to pain associated with 
service-connected low back strain.

Although in his August 2005 VA Form 9 substantive appeal, the 
Veteran initially requested to be scheduled for an RO hearing 
before a traveling Veterans Law Judge from the Board, in October 
2005 he expressly withdrew his request for this hearing or for an 
RO hearing before a Decision Review Officer.

The Board observes that the current appeal has been remanded 
thrice before to the RO for additional evidentiary and procedural 
development of the claim, in January 2008, August 2008, and June 
2009.  Following each remand, the RO affirmed the denial of 
service connection for a psychiatric disability, most recently in 
an August 2010 rating decision/supplemental statement of the 
case.  The case was returned to the Board in September 2010 and 
the Veteran now continues his appeal.


FINDINGS OF FACT

A chronic psychiatric disorder did not have its onset during 
active military duty and is not secondary to, or has otherwise 
been subjected to an increase in disability as a result of, a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A chronic psychiatric disorder was not incurred in, or 
aggravated by active service, and a psychosis is not presumed to 
have been incurred in active service.  38 U.S.C.A. § 1110, 1111, 
1112, 1113, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2010).  

2.  A chronic psychiatric disorder is not proximately due to or 
the result of a service connected disability or otherwise 
aggravated by a service-connected disability.  38 U.S.C.A. § 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, 
generally, the notice requirements of a service connection claim 
have five elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must 
also: (1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the appeal, 
§ 3.159(b) was revised and the requirement that VA request that 
the claimant provide any evidence in his possession that pertains 
to the claim was removed from the regulation.

The service connection claim decided herein stems from the 
Veteran's application that was filed in June 2004.  VCAA notice 
letters addressing the applicability of the VCAA to the service 
connection claim at issue and of VA's obligations to the Veteran 
in developing the claim were dispatched to the Veteran in June 
2004 and February 2008, which collectively address the issue on 
appeal and satisfy the above-described mandates, as well as the 
requirements that the Veteran be informed of how VA calculates 
degree of disability and assigns an effective date for the 
disability, as prescribed in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that there is any defect in the 
timing of the notice, as the notices issued after the March 2005 
rating decision on appeal were followed by subsequent 
readjudications via several rating decisions/supplemental 
statements of the case, most recently in August 2010, any 
defective notice error is deemed to have been "cured" by these 
readjudications.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).  Furthermore, neither the Veteran nor his 
representative have made any assertion that there has been any 
defect in the timing or content of the VCAA notification letters 
associated with this claim.

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the Veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that pursuant to actions taken by the RO in compliance 
with the instructions of the three prior remands that occurred 
during the course of this appeal, the Veteran's service treatment 
records and relevant post-service VA, Social Security 
Administration (SSA), and private medical records for the period 
spanning 1975 - 2010 have been obtained and associated with the 
claims file.  In any case, the Veteran has not indicated that 
there are any outstanding relevant post-service medical records 
or other pertinent evidence that must be considered in this 
current appeal with respect to the issue decided on the merits 
herein.  The Veteran was also afforded VA nexus opinions and 
examinations in March 2008 and November 2009, which determined 
his current Axis I psychiatric diagnosis and specifically 
addressed the relationship between this diagnosis and military 
service, including his service-connected low back strain.  
Furthermore, the opinions included adequate discussion of the 
opining examiner's clinical observations and a rationale to 
support these findings and conclusions within the context of the 
Veteran's relevant clinical history as contained within his 
claims file.  Thus, the March 2008 and November 2009 nexus 
opinions and medical examinations are collectively deemed to be 
adequate for adjudication purposes for the matter at issue.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his service connection claim decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a chronic psychiatric 
disorder, to include as secondary to pain associated with 
service-connected low back strain.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2010).

Veterans with wartime service or service on or after January 1, 
1947, are considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious and manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304 (2010).  Clear and 
unmistakable evidence (obvious and manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This includes 
medical facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2010).

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307 (2010)) so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any notation 
of treatment in service for psychiatric complaints will permit 
service connection for a chronic psychiatric disability, first 
shown as a clear-cut clinical entity, at some later date.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any disease diagnosed after 
discharge from active duty when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  Service connection may 
also be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2010).  This includes compensation for any increase in 
severity of a nonservice-connected disability that is proximately 
due to or the result of a service-connected disability, and not 
due to the natural progress of the nonservice-connected 
disability.  38 C.F.R. § 3.310(b) (2010); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (Aggravation of a nonservice-
connected disability by a service-connected disability creates 
entitlement to service connection for the amount of disability 
over and above that existing before the aggravation.)

The Veteran's service treatment records show normal psychiatric 
findings on entrance and separation examination and no treatment 
or counseling for, or a diagnosis of a chronic psychiatric 
disorder for his entire period of active duty.  He was honorably 
discharged from active duty in March 1973.

Over two years after separating from active duty, the Veteran 
underwent a VA psychiatric examination in May 1975, the report of 
which shows in pertinent part that he displayed symptomatology 
that most closely fit the diagnosis of a psychoneurotic 
depressive reaction that produced mild industrial incapacity.  
The Veteran denied having any prior history of psychiatric 
diagnosis, counseling, or treatment.  

As pertinent, in June 1977 the Veteran was involved in a motor 
vehicle accident (MVA) while involved in travel associated with 
active duty for training (ACDUTRA) in the Army Reserve.  He 
sustained a back injury as a result of the accident, which was 
determined by the service department to have been incurred in the 
line of duty.  By rating decision of January 1983, he was granted 
service connection for low back strain sustained in the June 1977 
automobile accident.  The Veteran's low back strain is currently 
rated 20 percent disabling and manifested by limitation of motion 
and chronic pain.

Post-service VA, private, and SSA records associated with the 
Veteran's claims file show that in March 1980, he was admitted 
for psychiatric hospitalization for what was ultimately diagnosed 
as an acute schizophrenic episode.  No prior history of 
psychiatric hospitalization was noted.  The Veteran presented a 
history of a suicide attempt by drug overdose in 1974 because of 
depression following the death of his uncle and because he could 
not tolerate his mother's reported infidelity at the time.  He 
also related that he was involved in a motor vehicle accident in 
1977, in which he sustained a chronic back disability and that he 
was involved in a pending legal action for damages at the time.  
Subsequent medical records up to April 2010 show ongoing 
treatment and counseling for diagnoses that included 
schizoaffective disorder, dysthymia, depression, and alcohol 
dependence secondary to external psychosocial stressors of being 
homeless and destitute, as well as social and family problems. 

Pursuant to the current claim for VA compensation for a chronic 
acquired psychiatric disability, the Veteran was provided with a 
VA psychiatric examination in March 2008.  The examination report 
reflects that the Veteran's claims file and relevant clinical 
history was reviewed by the examiner in conjunction with the 
examination.  Following review of the clinical record and 
interview with the Veteran, the diagnosis presented was 
schizoaffective disorder and depression, not otherwise specified 
(NOS).  The examiner also presented the following nexus opinion, 
based on his review of the Veteran's pertinent history:

It is less likely as not (that the) veteran's 
depression and schizoaffective disorder is secondary 
to (his) history of MVA.  The rationale is the medical 
record.  Psychiatric examination shows diagnosis of 
depression which predates his accident.  It is more 
likely than not that the MVA in 1977 aggravated and 
increased in severity his underlying depressive 
disorder.  It is unlikely as not that veteran's 
thought disorder and history of hallucinations are 
caused by or aggravated by his back injury.  The 
rationale is the medical records.  His (Global 
Assessment of Functioning) score for both 
Schizoaffective Disorder and Depression NOS cannot be 
broken down but is inclusive.  

 In a June 2009 remand, the Board referred the case back to the 
RO for a clarifying  nexus opinion to address the likelihood as 
to whether, as seemingly indicated in the above March 2008 nexus 
opinion, the Veteran's psychiatric disorder was aggravated by the 
1977 motor vehicle accident while on active duty for training 
and/or the service-connected low back strain.  Pursuant to the 
June 2009 remand, the Veteran was re-examined by VA in November 
2009, during which his claims file and relevant clinical history 
was also reviewed and considered by the examiner.  The examiner 
diagnosed the Veteran with schizoaffective disorder and alcohol 
dependence in remission (per the Veteran) and presented the 
following nexus opinion:

Records shows (sic) psychiatric evaluation dated 1975 
with a diagnosis of "psychoneurotic depressive 
reaction."  Therefore veteran's depression is not the 
direct result of his MVA in 1977, or the reported 
chronic pain as a result of his MVA, as the onset of 
veteran's schizoaffective (disorder) was at least 2 
years prior to his MVA.  Veteran's (claims) file 
showed a mental health encounter at VA in the 1980's 
during which veteran complained of depression related 
to MVA in military.  However, in reviewing more recent 
VA medical records since June 2004 to (the) present 
(the) veteran's mental health visits have no diagnosis 
of depression related to medical/back pain.  In fact, 
veteran's mental health records at VA since 2004 have 
no mention of veteran complaining of back pain.  
Rather, veteran's mental health visits were related to 
numerous psychosocial and mental health stressors such 
has financial problems, social problems, family 
problems, being criminally victimized on several 
occasions, alcohol related problems, and persistent 
depression and psychotic symptoms.  Veteran continues 
to be treated for schizoaffective disorder at this 
time.  Additionally, when asked about veteran's 
sources of lifetime depression during current 
(examination)  he identified the following: 
(inadequate) finances, lack of social support outside 
of 12 and 12 support system, being robbed and unable 
to trust others, deaths of family members, and not 
being close to extended family that lives locally.  
Veteran did not report any symptoms of depression 
related to MVA in military or to current reports of 
pain related to MVA in military.  Therefore, it is 
this examiner's opinion that it is less likely than 
not that veteran's schizoaffective disorder is 
aggravated or permanently worsened by his MVA in 
military or by his service-connected low back strain.  

(The examiner additionally noted that the Veteran 
reported "being molested in service" in 1972 in a 
one-time incident, but that he also reported that he 
did not report this incident or otherwise disclose it 
to any person or authority during active duty.)

The Veteran's VA medical records for the period following the 
November 2009 VA examination up to April 2010 show ongoing 
psychiatric counseling and treatment, but do not present any 
opinion or objective evidence that associates his psychiatric 
diagnoses to military service or to his service-connected 
disabilities. 

The Board has considered the evidence discussed above and 
concludes that the weight of the objective clinical evidence is 
against the Veteran's claim for service connection for a chronic 
psychiatric disorder.  There is no clinical basis to allow direct 
service connection for a chronic psychiatric disability, as no 
chronic  psychiatric diagnosis is shown prior to the Veteran's 
entry into active service in March 1971 or during his period of 
active service.  To the extent that the Veteran has a psychosis 
associated with his diagnosed schizoaffective disorder, no 
psychosis is demonstrated by the medical evidence to have been 
manifest to a compensably disabling degree within one year 
following his discharge from active duty in March 1973.  Indeed, 
his earliest established diagnosis of a psychiatric disorder was 
in May 1975, well over two years following his separation from 
service.  

The Board observes that according to the November 2009 VA 
examination report, the Veteran has alleged that he was the 
victim of a sexual assault in service although also admitting 
that he did not report this alleged incident during active duty.  
Without considering the veracity of the Veteran's statement 
regarding this sexual assault, the Board finds that it is 
irrelevant to the present claim as the VA examiner of November 
2009 did not present any relationship between this alleged 
incident and the Veteran's current psychiatric diagnoses in his 
detailed nexus opinion.  Therefore, as no further consideration 
in this regard is warranted, development of the record in an 
attempt to confirm that the alleged incident actually occurred is 
deemed to be unnecessary.   

Although the Veteran is service-connected for a chronic low back 
strain attributed to an MVA that occurred during ACDUTRA in 1977, 
the competent medical evidence, in particular the nexus opinions 
presented in the VA examinations of March 2008 and November 2009 
(the latter of which reconciled the ambiguities presented in the 
former), collectively refute the assertion that the Veteran's 
present psychiatric diagnoses were either directly the result of 
the 1977 MVA itself, or were due to, or otherwise aggravated by 
the service-connected low back strain that resulted from this 
MVA.  The Board finds these opinions to be especially probative 
in resolving the nexus issues raised by the claim as they were 
predicated on a full review of the Veteran's relevant medical 
history and supported by an exhaustively detailed and concise 
rationale.  Furthermore, there is no other clinical evidence of 
record that effectively presents a countering or otherwise 
conflicting opinion to that which was presented in the November 
2009 examination report.  

To the extent that the Veteran seeks to link his current 
psychiatric diagnoses to service (including his service-
connected low back strain and/or the 1977 motor vehicle accident 
during ACDUTRA) based solely on his own personal knowledge of 
psychiatric medicine and his medical condition and history, as 
there is nothing in the record that establishes him as a trained 
medical professional, he therefore lacks the expertise to 
comment upon medical observations or make diagnoses and opinions 
regarding matters of medical causation and etiology.  His 
statements in this regard are thus entitled to no probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

To the extent that the Veteran alleges onset of his psychiatric 
symptomatology during his period of active duty from March 1971 
to March 1973 to present evidence of a direct link to service, 
the Board does not find the Veteran's historical account in this 
regard with continuity of psychiatric symptoms thereafter to be 
credible, due to contradictory medical evidence contemporaneous 
to the time of his separation from service and the two-year 
period immediately following thereafter, which show no clinical 
diagnosis of a chronic psychiatric disability.  As previously 
noted, the earliest record of a psychiatric diagnosis is the May 
1975 VA psychiatric examination report, over two years after the 
Veteran's discharge from active duty.  

Therefore, in view of the foregoing discussion, the claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include as secondary to service-connected low back 
strain, is denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic psychiatric disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


